USCA4 Appeal: 22-1045      Doc: 6        Filed: 10/20/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1045


        DERRICK MICHAEL ALLEN, SR.,

                            Plaintiff - Appellant,

                     v.

        AMAZON CORPORATION; WOODARD & ELLIS CO. LLC; JAHI
        GRYE’NYANE, Human Resource Agent; JEFF BEZOS, Founder of Amazon,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00657-TDS-LPA)


        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Derrick Michael Allen, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1045      Doc: 6         Filed: 10/20/2022     Pg: 2 of 2




        PER CURIAM:

               Derrick Michael Allen, Sr., appeals the district court’s order accepting the

        recommendation of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983

        complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

        reversible error. Accordingly, we affirm for the reasons stated by the district court. Allen

        v. Amazon Corp., No. 1:20-cv-00657-TDS-LPA (M.D.N.C. Jan. 5, 2022). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2